                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


                                                 )
ERIC DERELL BARNES,                              )
                                                 )
       Petitioner,                               )
                                                 )
             v.                                  )         Civil Action No. 19-12052-JCB
                                                 )
UNITED STATES PAROLE                             )
COMMISSION,                                      )
                                                 )
       Respondent.                               )
                                                 )

                                                     ORDER

                                            November 21, 2019

Boal, M.J.

       On October 2, 2019, Eric Derell Barnes, an inmate in custody at FMC Devens, filed a

Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241, which alleges that the United

States Parole Commission improperly increased his parole guideline range. Docket No. 1. This

Court subsequently ordered Barnes to submit the $5.00 filing fee or move for leave to proceed in

forma pauperis. Docket No. 3. Barnes has not responded to this Court’s order.

       Accordingly, this Court hereby orders as follows:

       1.         Within 21 days of this Order, Petitioner shall either (1) pay the $5.00 filing fee; or

(2) file a motion to proceed in forma pauperis, that is, file an application to proceed in district court

without prepaying fees or costs accompanied by a certified prison account statement. Failure of the

Petitioner to comply with this directive may result in dismissal of this action.

       2.         The Clerk of this Court shall serve a copy of the Petition on the Respondent and the

United States Attorney for the District of Massachusetts.

                                                       1
       3.      The Respondent shall file an answer or other responsive pleading within 21 days of

either (1) the Petitioner’s payment of the $5 filing fee; or (2) this Court’s granting of a motion to

proceed in forma pauperis.

       4.      Because this action was randomly assigned to this Court pursuant to the District

Court’s Consent Program, the Clerk shall provide the Petitioner with the form for Consent/Refusal

of Magistrate Judge Jurisdiction and the instructions for that form.



                                                       SO ORDERED.

                                                       /s/ Jennifer C. Boal____________
                                                       JENNIFER C. BOAL
                                                       United States Magistrate Judge




                                                   2
